FILED
                             NOT FOR PUBLICATION                            DEC 30 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-10162

               Plaintiff - Appellee,             D.C. No. 2:02-cr-01279-PGR

   v.
                                                 MEMORANDUM *
 MICHAEL DAVID HENSCHEL,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                     Paul G. Rosenblatt, District Judge, Presiding

                            Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Michael David Henschel appeals from the district court’s order revoking his

probation. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

        Henschel contends that a modified condition of probation prohibiting him

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DAT/Research
from “conduct[ing] any business in the real estate arena” is overbroad. The district

court did not abuse its discretion in light of Henschel’s underlying conviction for

felony wire fraud arising from mortgage fraud. See United States v. Romero, 676

F.2d 406, 407 (9th Cir. 1982); see also United States v. Betts, 511 F.3d 872, 874-

75 (9th Cir. 2007).

         Henschel also contends that there was insufficient evidence to support the

district court’s determination that he had violated the condition. This contention is

belied by the record. See United States v. Tham, 884 F.2d 1262, 1266 (9th Cir.

1989).

         In light of this disposition, we do not address the Government’s argument

that Henschel waived his challenge by consenting to the imposition of this

probation condition.

         Henschel’s motion to waive oral argument is granted.

         AFFIRMED.




DAT/Research                                2                                   09-10162